UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2009 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 001-33898 Meridian Interstate Bancorp, Inc. (Exact name of registrant as specified in its charter) Massachusetts 20-4652200 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10 Meridian Street, East Boston, Massachusetts 02128 (Address of Principal Executive Offices) Zip Code (617) 567-1500 (Registrant’s telephone number, including area code) Securities Registered Pursuant to Section 12(b) of the Act: Name of Each Title of Each Class Exchange on Which Registered Common Stock, no par value The NASDAQ Global Select Stock Market, LLC Securities Registered Pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated FileroAccelerated FilerxNon Accelerated FileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x The aggregate market value of the common stock held by non-affiliates of the Registrant, computed by reference to the closing price of such stock on June 30, 2009 was approximately $63,917,640.As of March 1, 2010, there were 22,612,674 outstanding shares of the Registrant’s common stock, the majority of which are owned by the Registrant’s mutual holding company parent, Meridian Financial Services, Incorporated. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for the 2010 Annual Meeting of Stockholders of the Registrant are incorporated by reference in Part III of this Form 10-K. MERIDIAN INTERSTATE BANCORP 2009 FORM 10-K ANNUAL REPORT TABLE OF CONTENTS Page PART I Forward Looking Statements 3 Item 1. Business 4 Item 1A. Risk Factors 25 Item 1B. Unresolved Staff Comments 31 Item 2. Properties 32 Item 3. Legal Proceedings 33 Item 4. Reserved 33 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 33 Item 6. Selected Financial Data 37 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 60 Item 8. Financial Statements and Supplementary Data 61 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 113 Item 9A. Controls and Procedures 113 Item 9B. Other Information 113 PART III Item 10. Directors, Executive Officers, and Corporate Governance 114 Item 11. Executive Compensation 114 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 114 Item 13. Certain Relationships and Related Transactions, and Director Independence 114 Item 14. Principal Accounting Fees and Services 114 PART IV Item 15. Exhibits and Financial Statement Schedules 115 Signatures 117 2 Table of Contents PART I Forward Looking Statements This report contains certain “forward-looking statements,” which can be identified by the use of such words as estimate, project, believe, intend, anticipate, plan, seek and similar expressions.These forward looking statements include: · statements of our goals, intentions and expectations; · statements regarding our business plans, prospects, growth and operating strategies; · statements regarding the quality of our loan and investment portfolios; and · estimates of our risks and future costs and benefits. These forward-looking statements are subject to significant risks and uncertainties.Actual results may differ materially from those contemplated by the forward-looking statements due to, among others, the following factors: · general economic conditions, either nationally or in our market area, that are worse than expected; · inflation and changes in the interest rate environment that reduce our interest margins or reduce the fair value of financial instruments; · increased competitive pressures among financial services companies; · changes in consumer spending, borrowing and savings habits; · our ability to enter new markets successfully and take advantage of growth opportunities, and the possible dilutive effect of potential acquisitions or de novo branches, if any; · legislative or regulatory changes that adversely affect our business; · adverse changes in the securities markets; · changes in accounting policies and practices, as may be adopted by the bank regulatory agencies, the Financial Accounting Standards Board or the Securities and Exchange Commission; · inability of third-party providers to perform their obligations to us; and · changes in our organization, compensation and benefit plans. Any of the forward-looking statements that we make in this report and in other public statements we make may later prove incorrect because of inaccurate assumptions we might make, the factors illustrated above or other factors that we cannot foresee.Because of these and other uncertainties, our actual future results may be materially different from the results indicated by these forward-looking statements and you should not rely on such statements. 3 Table of Contents Item1.business Meridian Interstate Bancorp, Inc. Meridian Interstate Bancorp, Inc. is a Massachusetts mid-tier stock holding company that was formed in 2006 by East Boston Savings Bank to be its holding company.Meridian Interstate Bancorp owns all of East Boston Savings Bank’s capital stock and directs, plans and coordinates East Boston Savings Bank’s business activities.In addition, Meridian Interstate Bancorp owns 40% of the capital stock of Hampshire First Bank, a New Hampshire chartered bank, organized in 2006 and headquartered in Manchester, New Hampshire.At December 31, 2009, Hampshire First Bank had assets of $182.7 million.At December 31, 2009, Meridian Interstate Bancorp had total assets of $1.2 billion, deposits of $922.5 million and stockholders’ equity of $200.4 million. Meridian Financial Services, Incorporated Meridian Financial Services, Incorporated is our Massachusetts-chartered mutual holding company parent.As a mutual holding company, Meridian Financial Services is a non-stock company.Meridian Financial Services owns 57.2% of Meridian Interstate Bancorp’s common stock.So long as Meridian Financial Services exists, it will own a majority of the voting stock of Meridian Interstate Bancorp and, through its Board of Trustees, will be able to exercise voting control over most matters put to a vote of stockholders.Of the 13 directors of Meridian Interstate Bancorp, 11 are also members of the Board of Trustees of Meridian Financial Services, which is composed of 29 members.Meridian Financial Services does not currently intend to engage in any business activity other than those relating to owning a majority of the common stock of Meridian Interstate Bancorp. East Boston Savings Bank East Boston Savings Bank is a Massachusetts-chartered stock savings bank that operates from 13 full-service locations and one loan center in the greater Boston metropolitan area.East Boston Savings Bank was originally founded in 1848.We offer a variety of deposit and loan products to individuals and businesses located in our primary market, which consists of Essex, Middlesex and Suffolk Counties, Massachusetts. We operate as a community-oriented financial institution offering financial services to consumers and businesses in our market area.We attract deposits from the general public and use those funds to originate one- to four-family real estate, multi-family and commercial real estate, construction, commercial business and consumer loans which we primarily hold for investment.In addition, a segment of our lending business involves the purchase and sale of loan participation interests.We also offer non-deposit financial products through a third-party network arrangement.At December 31, 2009, we had total assets of $1.2 billion, deposits of $924.1 million and stockholders’ equity of $141.1 million.On January 4, 2010, East Boston Savings Bank completed its acquisition of Mt. Washington Cooperative Bank(“Mt.
